Citation Nr: 1120374	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to March 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for disabilities of the cervical and lumbar spine.  

In September 2007, the appellant testified at a Board hearing at the RO in Los Angeles, California.  Jurisdiction of the claim remains with the Los Angeles RO.  In a November 2007 decision, the Board reopened the claims of service connection for disabilities of the cervical and lumbar spine and remanded the matter for additional evidentiary development.  

While the matter was in remand status, in a December 2009 rating decision, the RO granted service connection for cervical degenerative arthritis with spasm and assigned an initial 10 percent disability rating, effective August 13, 2003, and a 20 percent disability rating effective November 8, 2009.  This determination constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a cervical spine disability.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

As set forth in more detail below, a remand is necessary with respect to the remaining issue on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for a lumbar spine disability.  He has contended that when he sustained a gunshot wound to his head in Vietnam, he was thrown back, causing injury to his low back.  

The record on appeal includes the appellant's service treatment records which show that in May 1968, he sustained a tangential gunshot wound to the left frontoparietal region and thereafter developed posttraumatic epilepsy.  The service treatment records are entirely silent for any complaints or abnormalities pertaining to the cervical or lumbar spine.  

In May 1969, the appellant submitted an original application for VA compensation benefits, seeking service connection for residuals of a gunshot wound to the head.  His application is silent for any mention of disabilities of the cervical or lumbar spine.  In a July 1969 rating decision, the RO granted service connection for loss of part of the skull and grand mal epilepsy.  

The post-service record on appeal includes reports of VA medical examinations conducted in June 1970 and July 1972.  These examination reports are similarly negative for complaints or abnormalities pertaining to the cervical or lumbar spine.  During the examinations, the appellant reported that he was working as a painter and electrician.  

In February 2001, the appellant submitted claims of service connection for additional disabilities, including cervical and lumbar spine disabilities.  He contended that at the time of his gunshot wound, he was thrown back, causing injuries to his cervical and lumbar spine.  

The appellant was afforded a fee basis medical examination in April 2001 at which he reported that he had sustained injury to his neck and low back when he was knocked backwards by the May 1968 gunshot.  He also speculated that his back condition could have arisen as a result of lifting heavy backpacks and other equipment during service.  The appellant reported that he had worked in construction for the past 29 years but had recently retired.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having cervical and lumbar degenerative arthritis.  The examiner concluded that the appellant's current neck and low back disabilities were less likely related to his in-service injury, given the lack of symptoms or pathology until 2001.  She further explained that degenerative arthritis was a natural progression of aging.  

Pursuant to the Board's November 2007 remand instructions, the appellant was afforded another medical examination in November 2009 at which he reported that his cervical spine first began to bother him in 1968, immediately after he sustained a gunshot wound to the head.  He claimed that his neck had bothered him since that time.  With respect to his lumbar spine, however, he reported that he first began to experience low back pain in 1971 and he denied specific trauma.  The examiner diagnosed the appellant as having cervical and lumbar degenerative arthritis.  The examiner concluded that the appellant's cervical spine disability was as likely as not related to the in-service gunshot wound, as he developed persistent neck pain shortly after sustaining the injury.  With respect to the lumbar spine, however, the examiner noted that "I am unable to report on etiology without resorting to speculation.  I had no specific trauma that led to it either in or out of the service."  

As set forth above, based on the examiner's findings, the RO granted service connection for a cervical spine disability.  Additionally, the RO continued the denial of service connection for the lumbar spine disability.  

In response to the December 2009 Supplemental Statement of the Case confirming the denial of service connection, the appellant's spouse submitted a statement challenging the conclusion that the appellant had not sustained trauma to his lumbar spine in service.  She emphasized that "when [the appellant] was shot in the head which caused his neck first, then the rest of his body with great force, shoved him back, which in turn caused him to fall and hit the ground.  With this tremendous force from the gunshot to the head and the after affects have been giving him great pain."  

Based on the foregoing, the Board finds that the etiology of the appellant's lumbar spine disability remains unclear.  As discussed above, there appears to be some inconsistency regarding the appellant's medical history.  Additionally, the November 2009 VA medical examiner indicated that he was unable to provide an opinion regarding the etiology of the appellant's lumbar spine disability without resorting to speculation.  The basis for the examiner's conclusion is unclear, although it may be based on the inconsistent nature of the appellant's reported medical history.  

In view of the foregoing, the Board finds that additional evidentiary development is necessary.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id.  If not, "it is the Board's duty to remand for further development."  Id.  Unfortunately, the basis for the examiner's conclusion is unclear.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination to evaluate the nature and etiology of his current lumbar spine disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant, reviewing the claims folder, and taking a complete history regarding the nature of any in-service low back trauma and the date of onset of the appellant's lumbar spine symptomatology, the examiner should be asked to provide an opinion as to the following:

Is it at least as likely as not that the appellant's current lumbar spine disability is causally related to his active service or any incident therein, including the May 1968 gunshot wound to the head?

The report of examination must include a complete rationale for all opinions rendered.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


